Citation Nr: 0712503	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right arm and shoulder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back and 
thoracic spine disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder. 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hip disorder.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right foot 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to August 
1995.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran appeared and testified at a 
personal hearing at the RO in October 2002. 

An original claim for service connection for "arthritis" 
was received in December 2001.  The June 2002 rating decision 
on appeal denied the claim for service connection for 
arthritis.  The veteran entered a notice of disagreement with 
this decision in July 2002; a statement of the case was 
issued in May 2003; and a substantive appeal (on a VA Form 9) 
was received in June 2003.  A January 2002 letter 
(incorrectly date stamped January 2001) requested the veteran 
to identify the joints for which arthritis was claimed.  At a 
personal hearing in October 2002, the veteran clarified that 
the claim for service connection for arthritis pertained to 
the right arm and shoulder.  

The issue of service connection for arthritis of the right 
arm and shoulder is adjudicated below on the merits.  The 
other issues listed above are addressed in the REMAND portion 
of the decision below and are REMANDED to the agency of 
original jurisdiction (AOJ).  


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
does not have a currently diagnosed disability of arthritis 
of the right arm or shoulder.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the 
right arm or shoulder have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A January 2002 VA notice letter (incorrectly date stamped 
January 2001) satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish the benefit sought, 
including as a presumptive disability, of what VA would do or 
had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to support the claim with appropriate 
evidence, and asked the appellant to send in evidence needed 
to substantiate the claim for service connection for 
arthritis.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
for service connection for arthritis of the right arm and 
shoulder that VA has not sought.  Private treatment records, 
lay statements and personal hearing testimony have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim for service connection for 
arthritis is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Arthritis of the Right Arm and 
Shoulder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309.  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection was manifest to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

The veteran contends that she has arthritis of the right arm 
and shoulder that is related to a drill sergeant pushing her 
down in service on January 30, 1995.  At the personal hearing 
at the RO in October 2002, the appellant testified that a 
drill sergeant pushed her down in service, she rolled down a 
hill, and the injuries she sustained included injury to the 
right arm and shoulder.  

Service medical records show that on January 30, 1995 the 
veteran reported being pushed down by a drill sergeant and 
falling on the right shoulder, with complaints of right 
shoulder pain, assessed as contusion of the right upper 
trapezius.  At a March 1995 examination in service, the 
veteran reported a history or complaints of painful or trick 
shoulder, but denied arthritis or joint deformity, and 
clinical examination of the right upper extremity was normal.  
Service medical records are negative for subsequent 
complaints, findings, or diagnosis of right arm or right 
shoulder disorder, including arthritis.  

The post-service medical evidence does not show degenerative 
joint disease manifesting to a compensable degree within a 
year of service separation.  At the personal hearing at the 
RO in October 2002, the appellant testified that she was not 
treated until a while after service.  Private treatment 
records from Montgomery Primary Health Care dated from 1996 
to 1999 show a history of having been pushed down in service, 
and complaints pertaining to other joints, but, notably, no 
complaints, findings, or diagnosis of disability pertaining 
to the right arm or shoulder.  Soon after service separation 
in 1995, the veteran filed claims for compensation for 
multiple disabilities that, notably, did not mention any 
symptoms or disability of the right arm or shoulder, and did 
not claim service connection for right arm or shoulder 
arthritis until December 2001.  

The competent medical evidence of record further shows no 
medical diagnosis of arthritis of the right arm or shoulder, 
and otherwise shows no current disability of the right arm or 
shoulder.  At the personal hearing at the RO in October 2002, 
the appellant testified that she was not being treated now 
for a claimed right arm and shoulder disorder.  Private 
treatment records from Montgomery Primary Health Care dated 
from 1996 to 1999 show no complaints, findings, or diagnosis 
of disability pertaining to the right arm or shoulder.  Pain 
is not a separate disability for VA disability compensation 
purposes.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for arthritis of the right arm and shoulder, and 
service connection must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for arthritis of the right arm and 
shoulder is denied.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the December 2001, January 2002, May 
2003, and December 2003 notices to the veteran are inadequate 
to provided notice on the issues on appeal listed here in the 
REMAND section of this decision.  The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Because of the procedural complexity of this claim, and some 
apparent confusion regarding finality of prior decisions and 
multiple claims to reopen previously denied claims seeking 
entitlement to service connection, the bases for jurisdiction 
for each claim that is being REMANDED are outlined.  In 
addition, the duty to notify and assist the appellant is 
discussed regarding each issue.

Service Connection for PTSD

An original claim for service connection for PTSD was 
received in October 2001.  The appellant has contended that 
she has PTSD or PTSD symptoms that may be associated with 
various in-service incidents, including personal assaults.  
The June 2002 rating decision on appeal denied the claim for 
service connection for PTSD.  The veteran entered a notice of 
disagreement with this decision in July 2002; a statement of 
the case was issued in May 2003; and a substantive appeal (on 
a VA Form 9) was received in June 2003.  

VA notice letters to the appellant issued in December 2001, 
October 2002, and December 2003 were not adequate because the 
letters did not address what type of evidence would 
substantiate a claim for service connection based on personal 
assault stressor.  Additionally, VA may not rely on any 
notice to the appellant in the December 2003 notice letter 
because there was no subsequent adjudication following the 
December 2003 notice letter.  In Mayfield v. Nicholson, 20 
Vet. App. 98, 99 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that the Board should decide 
in the first instance the factual question of whether the 
appellant was provided preadjudicatory notice that fulfills 
the requirements of section 5103(a) and 38 C.F.R. § 3.159(b).  
In Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 2007) 
(Mayfield III), the Federal Circuit Court held that a 
Statement of the Case or Supplemental Statement of the Case 
subsequent to the provision by VA of adequate notice 
constituted a readjudication decision after the notice, and 
cures any timing problem associated with inadequate notice or 
lack of notice prior to an initial adjudication.    

Reopening Service Connection for Schizophrenia

In an April 2000 decision, the Board reopened a claim for 
service connection for schizophrenia, and denied the claim on 
the merits, finding no aggravation of pre-existing 
schizophrenia in service.  The Board decision was final when 
issued.  A claim to reopen service connection for 
schizophrenia was received from the veteran's representative 
in December 2001.  The June 2002 rating decision on appeal 
did not determine whether new and material evidence had been 
received to reopen the claim, and appears to have addressed 
the merits of the claim for service connection for 
schizophrenia.  The June 2002 rating decision included 
schizophrenia with the issue of service connection for PTSD.  

The Board finds that the veteran entered a notice of 
disagreement with the June 2002 decision denial of service 
connection for schizophrenia.  Because the RO adjudicated 
PTSD and schizophrenia together as one issue, the veteran's 
notice of disagreement to "PTSD" should also be interpreted 
as a notice of disagreement to denial of service connection 
for schizophrenia.  A statement of the case has not been sent 
on the issue of reopening a previously denied claim for 
service connection for schizophrenia.  The statement of the 
case that was issued in May 2003 addressed the issue of 
service connection for PTSD, but did not address the issue of 
whether new and material evidence had been received to reopen 
a previously denied claim for service connection for 
schizophrenia.  As the veteran has entered a notice of 
disagreement, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The January 2001 and December 2003 notice letters sent to the 
appellant did not include notice of the basis for the prior 
final denial (by the Board in April 2000) of her claim for 
service connection for schizophrenia, but the letters just 
tell the appellant to present new and material evidence on 
the issue to reopen service connection for schizophrenia.  
The Court has indicated that notice regarding reopening of 
claims must include notice of the bases for the prior final 
denial of the claim, and what type evidence would be needed 
to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Additionally, VA may not rely on the December 2003 
letter to show notice because there is no subsequent 
adjudication, including in a supplemental statement of the 
case, following the December 2003 notice letter.  See 
Mayfield III.  

Reopening Service Connection for a Back Disorder

A September 1995 rating decision denied service connection 
for a back disorder, finding no current diagnosed disability 
of the back.  Notice of this decision was issued on September 
27, 1995.  The veteran did not enter a notice of disagreement 
within one year of notice of this decision, so the decision 
became final.  A claim to reopen service connection for a 
back disorder was received in July 1997.  The RO did not 
adjudicate this claim until June 2002.  The June 2002 rating 
decision on appeal did not determine whether new and material 
evidence had been received to reopen the claim, and appears 
to have addressed the merits of the claim for service 
connection for a back disorder.  The veteran entered a notice 
of disagreement with this decision in July 2002; a statement 
of the case was issued in May 2003; and a substantive appeal 
(on a VA Form 9) was received in June 2003.  

Notice letters sent to the appellant in December 2001 and 
December 2003 did not include notice of the basis for the 
prior final denial (by the RO in September 1995) of her claim 
for service connection for a back disorder(s), but the 
letters just tell the appellant to present new and material 
evidence on the issue to reopen service connection for a back 
disorder.  The Court has indicated that notice regarding 
reopening of claims must include notice of the bases for the 
prior final denial of the claim, and what type evidence would 
be needed to reopen the claim.  Kent, 20 Vet. App. 1.  
Additionally, VA may not rely on the December 2003 letter to 
show notice because there is no subsequent adjudication, 
including in a supplemental statement of the case, following 
the December 2003 notice letter.  See Mayfield III.  
 
Reopening Service Connection for a Left Knee Disorder

A December 1999 rating decision denied service connection for 
a left knee disorder, finding no evidence of in-service 
injury or disease of the left knee.  Notice of this decision 
was issued on December 23, 1999.  The veteran entered a 
notice of disagreement with this decision; a statement of the 
case was issued in March 2000; however, the veteran did not 
enter a substantive appeal within 60 days of notice of the 
statement of the case or within one year of notice of the 
December 1999 rating decision, so the decision became final.  
A claim to reopen service connection for a left knee disorder 
was received in October 2001.  The June 2002 rating decision 
on appeal did not determine whether new and material evidence 
had been received to reopen the claim, and appears to have 
addressed the merits of the claim for service connection for 
a left knee disorder.  The veteran entered a notice of 
disagreement with this decision in July 2002; a statement of 
the case was issued in May 2003; and a substantive appeal (on 
a VA Form 9) was received in June 2003.  

Notice letters sent to the appellant in December 2001, May 
2003, and December 2003 did not include notice of the basis 
for the prior final denial (by the RO in December 1999) of 
her claim for service connection for a left knee disorder, 
but the letters just tell the appellant to present new and 
material evidence on the issue to reopen service connection 
for a left knee disorder.  The Court has indicated that 
notice regarding reopening of claims must include notice of 
the bases for the prior final denial of the claim, and what 
type evidence would be needed to reopen the claim.  See Kent.  
Additionally, VA may not rely on the May 2003 or December 
2003 letter to show notice because there is no subsequent 
adjudication, including in a supplemental statement of the 
case, following the May 2003 and December 2003 notice 
letters.  See Mayfield III. 

Reopening Service Connection for a Hip Disorder

A September 1995 rating decision denied service connection 
for a hip disorder, finding no evidence of in-service injury 
or disease of the hip.  Notice of this decision was issued on 
September 27, 1995.  The veteran did not enter a notice of 
disagreement within one year of notice of this decision, so 
the decision became final.  A claim to reopen service 
connection for a hip disorder was received in December 2001.  
The June 2002 rating decision on appeal did not determine 
whether new and material evidence had been received to reopen 
the claim, and appears to have addressed the merits of the 
claim for service connection for a hip disorder.  The veteran 
entered a notice of disagreement with this decision in July 
2002; a statement of the case (addressing service connection 
for right hip disorder) was issued in May 2003; and a 
substantive appeal (on a VA Form 9) was received in June 
2003.  

Notice letters sent to the appellant in January 2002 
(erroneously date stamped January 2001) and December 2003 did 
not include notice of the basis for the prior final denial 
(by the RO in September1995) of her claim for service 
connection for a hip disorder, but the letters just tell the 
appellant to present new and material evidence on the issue 
to reopen service connection for a hip disorder.  The notice 
did not indicate the bases for the prior final denial of the 
claim, and what type evidence would be needed to reopen the 
claim.  Additionally, VA may not rely on the December 2003 
letter to show notice because there is no subsequent 
adjudication, including in a supplemental statement of the 
case, following the December 2003 notice letter.  

Reopening Service Connection for a Right Foot Disorder

A September 1995 rating decision denied service connection 
for a right foot disorder, finding no evidence of current 
disability of the right foot.  Notice of this decision was 
issued on September 27, 1995.  The veteran did not enter a 
notice of disagreement within one year of notice of this 
decision, so the decision became final.  A claim to reopen 
service connection for a right foot disorder was received in 
July 1997.  A December 1999 rating decision found that new 
and material evidence had not been received and denied 
reopening a claim of service connection for a right foot 
disorder.  Notice of this decision was issued on December 23, 
1999.  The veteran did not enter a notice of disagreement 
within one year of notice of this decision, so this decision, 
likewise, became final.  Subsequently, another claim to 
reopen service connection for a right foot disorder was 
received in October 2001.  The June 2002 rating decision on 
appeal did not determine whether new and material evidence 
had been received to reopen the claim, and appears to have 
addressed the merits of the claim for service connection for 
a right foot disorder.  The veteran entered a notice of 
disagreement with this decision in July 2002; a statement of 
the case was issued in May 2003; and a substantive appeal (on 
a VA Form 9) was received in June 2003.  

Notice letters sent to the appellant in December 2001, May 
2003, and December 2003 did not include notice of the basis 
for the prior final denial (by the RO in September 1995) of 
her claim for service connection for a right foot disorder, 
but the letters just tell the appellant to present new and 
material evidence on the issue to reopen service connection 
for a right foot disorder.  The notice did not indicate the 
bases for the prior final denial of the claim, and what type 
evidence would be needed to reopen the claim.  Additionally, 
VA may not rely on the May 2003 and December 2003 letters to 
show notice because there is no subsequent adjudication, 
including in a supplemental statement of the case, following 
the May 2003 and December 2003 notice letters.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38  
U.S.C.A. §§ 5103(a) and 5103A and 38 
C.F.R. 
§ 3.159 (2006), as well as VAOPGCPREC 7-
2004, is fully satisfied regarding all 
issues on appeal that are REMANDED.  In 
particular, VA must send the appellant a 
corrective notice, that includes: (1) 
notice of the type of additional evidence 
that could substantiate an in-service 
stressful event of personal assault (on 
the issue of service connection for 
PTSD); (2) an explanation as to the bases 
for the prior final denials of service 
connection for all claims to reopen; (3) 
and notice of the type of evidence that 
will substantiate all claims to reopen 
service connection.  The claims file must 
include documentation that there has been 
compliance with VA's duty to notify a 
claimant regarding these REMANDED issues.

2.  The AOJ should provide the appellant 
and her representative with a statement 
of the case regarding the claim to reopen 
service connection for schizophrenia, in 
accordance with Manlincon, 12 Vet. App. 
238.  The appellant should then be given 
the opportunity to respond.  If the 
appellant thereafter enters a timely 
substantive appeal on the issue of 
whether new and material evidence has 
been received to reopen a claim of 
service connection for schizophrenia, 
this issue should be returned to the 
Board for appellate consideration. 

3.  The AOJ should readjudicate all 
issues on appeal that are being REMANDED, 
including specifically adjudicating 
whether new and material evidence has 
been received to reopen claims for 
service connection, before reaching the 
merits of any reopened claims.  

4.  Following the above development, if 
any of the benefits sought on appeal are 
not granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and her representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The purpose of this remand is to provide the appellant due 
process, and to notify the appellant of the information and 
evidence needed to substantiate claims for service connection 
and to reopen previously denied claims for service 
connection.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


